 In the Matter ofALBUQUERQUE&CFMPJLI,osCOALCOMPANY(NoSTOCKHOLDERSLIABILITY)andUNITEDMINEWORKERS OF AMERICA,DISTRICT #15Case No. B-1668.-Decided January18, 1940Coal Mining Industry Investigation of Representatives:controversy concern-ing representation of employees : stipulated ; company refused to recognize unionas exclusive bargaining agent of its employees-UnitAppropriate for CollectiveBargaining:all of the production employees of the company engaged in themining and the preparation of coal for market, exclusive of supervisory andclerical employees, specifically excluding mine bosses, superintendents, assistantsuperintendents, assistant mine bosses, face bosses, weigh bosses, boss drivers,head carpenters, night watchmen, head electricians, head mechanics, barnbosses, clerks and office employees, and all other employees not classified asproduction employees ; stipulation asto-Representatives:proof of choice :stipulation, asto-Certification of Representatives:pursuant to stipulation.Mr. Marion A. Prowell,for the Board.SethcfMontgomery,byMr. A. K. Montgomery,of Santa Fe,N. Mex., for the Company.Mr. Frank Hafferly,of Denver, Colo., andMr. Earle Stucker,ofGallup, N. Mex., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 5, and December 4, 1939, respectively,United MineWorkers of America,District#15, herein called the Union,filed withthe Regional Director for the Twenty-second Region(Denver, Colo-rado)a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Albuquerque&Cerrillos Coal Company(No StockholdersLiability),Madrid,New Mexico,herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On December 9, 1939, the National LaborRelations Board, herein called the Board,acting pursuant to Section19 N. L.R. B., No. 67. .624 ALBUQUERQUE & CERRILLOS COAL COMPANY6259 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On December 11, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice, a hearing was held on December21, 1939, at Santa Fe, New Mexico, before Berdon M. Bell, the TrialExaminer duly designated by the Board.The Board and the Com-pany were represented by counsel; the Union was represented by itspresident and its representative.All parties participated in thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues.No objections to the introduction of evidence and noexceptions to rulings of the Trial Examiner were made at thehearing.During the course of the hearing the Trial Examiner admittedinto evidence a stipulation entered into between the Company, theUnion, and counsel for the Board. This stipulation provides asfollows :STIPULATIONIt is hereby stipulated between counsel for the Albuquerqueand Cerrillos Coal Company (No Stockholders' Liability), therepresentative of the United Mine Workers of America, District15, and counsel for the National Labor Relations Board, asfollows :1.The Albuquerque and Cerrillos Coal Company is a NewMexico Corporation, which was incorporated in July, 1906. Itis a lessee of lands owned by the Cherokee-Pittsburgh Coal &Mining Company, which in turn is a subsidiary of the Atchison,.Topeka & Santa Fe Railway Company, Chicago, Illinois.Theselands are located in and near the town of Madrid, New Mexico,and consist of certain coal producing mines.The business ofthe company is mining, selling and marketing of anthracite andbituminous coal.Its offices and place of business are located inMadrid, New Mexico.2. The operations of the company are divided into two parts,the mines and surface departments.There are five mines, LambMine, employing about 112 men, Morgan Jones Mine, employingabout 80 men, Mine No. 18, employing about 25 men, Mine No.33, employing about 15 men and Mine No. 4, employing about16men.The surface department includes the breakers, thescreeners, the separators, the power house, various shops suchas repair shops, supply houses, office buildings, and about 200 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmall dwelling houses for the employees, all owned or leasedby the company.3.The machinery and the installation at the plant are valued atapproximately $150,000.The yearly payroll amounts to between$400,000 and $500,000.The total number of employees at the pres-ent time is about 379, approximately '300 of whom are engagedin the production, preparation and loading of coal, exclusive ofclerical and supervisory employees.4.The total production in tonnage approximates 110,000 tonsannually with an approximate value of $350,000.The companyships approximately 65,000 tons of coal annually to points out-side the state of New Mexico. The total receipts from coalshipped or consumed outside the state are approximately $225,-000 annually.The company ships its coal over the - Atchison,Topeka and Santa Fe Railway.5.For the purpose of this hearing only and for no other pur=pose whatsoever, it is admitted that the company is engagedin operations which substantially affect interstate commerce.6.The United Mine Workers of America, District 15, is alabor organization within the meaning of Section 2 (5) of theNational Labor Relations Act.7.All of the production employees of the Albuquerque andCerrillos Coal Company engaged in the mining and the prepara-tion of coal for market, exclusive of supervisory, and clericalemployees, specifically excluding mine bosses, superintendents,assistant superintendents, assistant mine bosses, face bosses, weighbosses, boss drivers, head carpenters, night watchmen, head elec-tricians, head mechanics, barn bosses, clerks and office employeesand all other employees not classified as production employees,constitute an appropriate unit for the purposes of collectivebargaining within the meaning of the National Labor RelationsAct.8.On December 1, 1939, and at all times up to and includingthe present time, the Albuquerque and Cerrillos Coal Companyhas been and is without knowledge as to whether the United MineWorkers of America, District 15, was and is authorized to rep-resent, for the purposes of collective bargaining, a majority ofthe employees of the company in the above described appropriateunit, but said Albuquerque and Cerrillos Coal Company expresslyadmits for the purpose' of this hearing that District 15 doesrepresent a majority and agrees that the National Labor Rela-tions Board may find such to be a fact and may certify .thatthe United Mine Workers of -America, District 15, is authorized _ALBUQUERQUE & ' CERRILI;OS COAL COMPANY-627to represent, for the purposes of collective bargaining, a majorityof the employees of said company in the above appropriate unit.9.On the basis of this stipulation, the National Labor Rela-tions Board may certify that the United Mine Workers of Amer-ica, District 15, is the representative of a majority of the company'semployees within the agreed appropriate unit, and the said Boardmay certify said District 15, as the exclusive bargaining agent ofall the company's employees within said appropriate unit.10. If and when the National Labor Relations Board on thebasis of this stipulation certifies that the said District 15 is the rep-resentative of a majority of the company's employees within theagreed appropriate unit, the company agrees to bargain with saidDistrict 15, as such, within the meaning of the National LaborRelations Act.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a New Mexico corporation with its offices and placeof business at Madrid, New Mexico. It is engaged in the mining,selling, and marketing of anthracite and bituminous coal. It is alessee of lands owned by Cherokee-Pittsburgh Coal & Mining Com-pany, which in turn is a subsidiary of the Atchison, Topeka & Santa FeRailway Company, Chicago, Illinois.These lands are located in andnear the town of Madrid, New Mexico, and -consist of certain coal-producing mines.-The operations of the Company are divided into two parts, themines. and. surface departments.There are five mines : Lamb Mine,employing about 112 men; Morgan Jones Mine, employing about 80men; Mine No. 8, employing about 25 men; Mine No. 33, employingabout 15 men; and Mine No. 4, employing about 16 men. The surfacedepartment includes the breakers, screeners, separators, powerhouse,various shops such as repair shops, supply houses, office buildings, andabout 200 small dwelling houses for the employees, all owned or leasedby the Company.The machinery and the installation at the plant are valued at' ap-:proximately $150,000.The yearly pay roll amounts to between $400,-000 and $500,000.The total number of employees at the present timeis about 379, approximately 300 of whom are engaged in the produc-tion, preparation, and loading of coal, exclusive of clerical and super-visory employees.The total production and tonnage approximates 110,000 tons an-nually, with an approximate value of $350,000.The Company ships 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 65,000 tons of coal annually to points outside theState of New Mexico.The total receipts from coal shipped or con-sumed outside the State of New Mexico are approximately $225,000annually.The Company ships its coal over the Atchison, Topeka &Santa Fe Railway.U. THE UNIONUnitedMineWorkers of America,District415, is a labororganization within the meaning of Section 2 (5) ofthe Act.III.THE QUESTION CONCERNING REPRESENTATIONIn its amended petition the Union alleges that on August 16 andSeptember 22, 1939, it requested the Company to recognize it as theexclusive bargaining agent of employees in an appropriate unit andthat the Company refused.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWe find that all of the production employees of the Company en-gaged in the mining and the preparation of coal for market, exclu-sive of supervisory and clerical employees, specifically excluding minebosses, superintendents, assistant superintendents, assistantminebosses, face bosses, weigh bosses, boss drivers, head carpenters, nightwatchmen, head electricians, head mechanics, barn bosses, clerks andoffice employees, and all other employees not classified as productionemployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their repre- ALBUQUERQUE & CERRILLOS COAL COMPANY629sentative for the purpose of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we shall so certify.Upon the basis of the above findings of fact, stipulation, and theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Albuquerque & Cerrillos Coal Company(No Stockholders Liability), Madrid, New Mexico, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The production employees of the Albuquerque & Cerrillos CoalCompany (No Stockholders Liability), Madrid, New Mexico, en-gaged in the mining and the preparation of coal for market, exclu-sive of supervisory and clerical employees, specifically excludingmine bosses, superintendents, assistant superintendents, assistant minebosses, face bosses, weigh bosses, boss drivers, head carpenters, nightwatchmen, head electricians, head mechanics, barn bosses, clerks andoffice employees, and all other employees not classified as productionemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.United Mine Workers of America, District #15, is the exclu-sive representative of all the employees in such unit for the purposeof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that United Mine Workers of America, Dis-trict#15, has been designated and selected by a majority of theproduction employees of the Albuquerque & Cerrillos Coal Company(No Stockholders Liability), Madrid, New Mexico, engaged in themining and the preparation of coal for market, exclusive of super-visory and clerical employees, specifically excluding mine bosses,superintendents, assistant superintendents, assistant mine bosses, facebosses, weigh bosses, boss drivers, head carpenters, night watchmen,head electricians, head mechanics, barn bosses, clerks and office em-283030-41-vol. 19--41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,and all other employees not classified as productionemployees, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theAct, United Mine Workers of America, District #15, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.